Exhibit (10)T


exhibit10timage1.gif [exhibit10timage1.gif]F


Amended and Restated Target Corporation 2011 Long-Term Incentive Plan




PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made
in Minneapolis, Minnesota as of the date of grant (the “Grant Date”) set forth
in the award letter (the “Award Letter”) by and between the Company and the
person (the “Team Member”) identified in the Award Letter. This award (the
“Award”) of Performance-Based Restricted Stock Units (“PBRSUs”), provided to you
as a Service Provider, is being issued under the Amended and Restated Target
Corporation 2011 Long-Term Incentive Plan (the “Plan”), subject to the following
terms and conditions.


1.    Definitions. Except as otherwise provided in this Agreement, the defined
terms used in this Agreement shall have the same meaning as in the Plan. The
term “Committee” shall also include those persons to whom authority has been
delegated under the Plan.


2.    Grant of PBRSUs.


(a)    Subject to the relevant terms of the Plan and this Agreement, as of the
Grant Date, the Company has granted the Team Member the number of PBRSUs set
forth in the Award Letter (the “Goal Payout”). The maximum number of Shares that
may be earned is equal to 125% of the Goal Payout (the “Maximum Payout”). The
number of Shares actually earned, if any, shall depend on the Company’s
performance during the period comprised of the Company’s three consecutive
fiscal years beginning with the first full fiscal year during which the Grant
Date occurs (the “Performance Period”).


(b)    Except as set forth in Section 6, the actual number of Shares earned will
be determined by the Committee pursuant to a formula established by the
Committee to measure the Company’s performance during the Performance Period
(the “Payout Formula”). The determination of the actual number of Shares earned,
which shall not exceed the Maximum Payout, shall occur as soon as practicable
after completion of the Performance Period, but in any event not later than
November 30 of the calendar year in which the Performance Period ends (the date
the Committee so determines, the “Determination Date”). A description of the
Payout Formula and the percentage of Shares to be earned, if any, for the
various levels of performance will be communicated to the Team Member. All
decisions of the Committee regarding the application of the Payout Formula and
the number of Shares earned shall be final and binding on the Team Member.
Except as set forth in Section 6, the Award shall be cancelled and the Team
Member shall have no rights hereunder if the Determination Date does not occur.






--------------------------------------------------------------------------------




3.    Vesting Schedule. The PBRSUs shall vest on the earlier of: (a) the end of
the Performance Period, in which case, the number of Shares earned shall be
determined by the Committee pursuant to the Payout Formula; (b) the date that
the conditions for an Accelerated Vesting Event set forth in Section 4 are
satisfied, in which case, the number of Shares earned shall be determined by the
Committee pursuant to the Payout Formula; or (c) as specified in Sections 5 or
6. The date of vesting is referred to as the “Vesting Date”. All such vested
PBRSUs shall be paid out as provided in Section 10, in accordance with and
subject to any restrictions set forth in this Agreement, the Plan or any Release
Agreement that the Team Member may be required to enter pursuant to Sections 4,
5 or 6. “Release Agreement” means
an agreement containing a release of claims, a covenant not to engage in
competitive employment, and/or other provisions deemed appropriate by the
Committee in its sole discretion.


4.    Accelerated Vesting Events. Upon the occurrence of one of the following
events (each, an “Accelerated Vesting Event”), the PBRSUs subject to this
Agreement shall vest as provided below:


(a)    Retirement. If the Retirement Conditions are satisfied the PBRSUs shall
vest as of the date the last of the Retirement Conditions is satisfied and be
settled in a number of Shares determined by the Committee pursuant to the Payout
Formula. The “Retirement Conditions” are: (i) the Team Member attaining age 55
and completing at least 5 years of Service (which 5 years need not be
continuous) on or prior to the Team Member’s voluntary termination of Service,
(ii) the Company receiving a valid unrevoked Release Agreement from the Team
Member, and (iii) the Team Member must have commenced discussions with the
Company’s Chief Team Member Officer or most senior human resources Team Member
regarding the Team Member’s consideration of termination at least six months
prior to the Team Member’s voluntary termination of Service.


(b)    Death. In the case of the Team Member’s death prior to the Team Member’s
termination of Service, the PBRSUs shall vest as of the date of the Team
Member’s death and be settled in a number of Shares determined by the Committee
pursuant to the Payout Formula.


(c)    Disability. In the case of the Team Member’s Disability prior to the Team
Member’s termination of Service, the PBRSUs shall vest as of the date of the
Team Member’s Disability and be settled in a number of Shares determined by the
Committee pursuant to the Payout Formula.


5.    Involuntary Service Separation. Notwithstanding any other provisions of
this Agreement to the contrary and provided that the Company has received a
valid unrevoked Release Agreement from the Team Member, if the Team Member’s
Service is involuntarily terminated by the Company or a Subsidiary to which the
Team Member is providing Service (the “Service Recipient”) prior to the end of
the Performance Period other than for Cause and under circumstances not covered
in Section 6 below (an “Involuntary Service Separation”), then the 50% of the
outstanding unvested PBRSUs shall vest as of the date of the Team Member’s
Involuntary Service Separation and such 50% of the outstanding unvested PBRSUs
shall be settled in a number of Shares equal to the amount determined by the
Committee


2.

--------------------------------------------------------------------------------




pursuant to the Payout Formula. All remaining PBRSUs shall be cancelled and the
Team Member shall have no rights to such cancelled PBRSUs.


6.    Change in Control. If a Change in Control occurs prior to the
Determination Date and the Award is assumed or replaced pursuant to Section
11(b)(1) of the Plan, the Award will continue to be subject to the Vesting
Schedule provided in Section 3, but the total number of Shares earned under the
Payout Formula shall be deemed to be equal to the Goal Payout. Notwithstanding
the foregoing, if within two years after a Change in Control and prior to the
end of the Performance Period, the Team Member’s Service terminates voluntarily
by the Team Member for Good Reason or involuntarily without Cause, and provided
that the Company has received a valid unrevoked Release Agreement from the Team
Member, then the PBRSUs shall vest as of the date of the Team Member’s
termination of Service and be settled in a number of Shares equal to the Goal
Payout.


7.    Cause. Notwithstanding any other provisions of this Agreement to the
contrary, if the Committee concludes, in its sole discretion, that the Team
Member’s Service was terminated in whole or in part for Cause, all of the PBRSUs
subject to the Award shall terminate immediately and the Team Member shall have
no rights hereunder.


8.    Other Termination; Changes of Service. If the Team Member’s termination of
Service occurs at any time prior to the end of the Performance Period for any
reason not meeting the conditions specified in Sections 4 through 7, all of the
PBRSUs subject to the Award shall terminate effective as of the date of
termination of Service and the Team Member shall have no rights hereunder.
Service shall not be deemed terminated in the case of (a) any approved leave of
absence, or (b) transfers among the Company and any Subsidiaries in the same
Service Provider capacity; however, a termination of Service shall occur if (i)
the relationship the Team Member had with the Company or a Subsidiary at the
Grant Date terminates, even if the Team Member continues in another Service
Provider capacity with the Company or a Subsidiary, or (ii) the Team Member
experiences a “separation from service” within the meaning of Code Section 409A.


9.    Dividend Equivalents. The Team Member shall have the right to receive
additional PBRSUs with a value equal to the regular cash dividend paid on one
Share for each PBRSU earned pursuant to this Agreement prior to the conversion
of PBRSUs and issuance of Shares pursuant to Section 10. The dividend
equivalents will be based on the actual number of PBRSUs earned pursuant to this
Agreement. The number of additional PBRSUs to be received as dividend
equivalents for each PBRSU held shall be determined by dividing the cash
dividend per share by the Fair Market Value of one Share on the dividend payment
date; provided, however, that for purposes of avoiding the issuance of
fractional PBRSUs, on each dividend payment date the additional PBRSUs issued as
dividend equivalents shall be rounded up to the nearest whole number. All such
additional PBRSUs received as dividend equivalents shall be subject to
forfeiture in the same manner and to the same extent as the original PBRSUs
granted hereby, and shall be converted into Shares on the basis and at the time
set forth in Section 10 hereof.




3.

--------------------------------------------------------------------------------




10.    Conversion of PBRSUs and Issuance of Shares.


(a)    Timing. Vested PBRSUs shall be converted to Shares in accordance with the
Payout Formula and shall be issued within 90 days following the Determination
Date, but in any event not later than December 31 of the calendar year in which
the Performance Period ends. Notwithstanding the foregoing, PBRSUs meeting the
conditions specified in Section 6 involving termination of the Team Member’s
Service voluntarily for Good Reason or involuntarily without Cause, shall be
converted to Shares that shall be issued within 90 days following such
termination.


(b)    Unvested PBRSUs. All of the PBRSUs subject to the Award that are unvested
as of the time the vested PBRSUs are converted and Shares are issued under this
Section 10 shall terminate immediately and the Team Member shall have no rights
hereunder with respect to those unvested PBRSUs.


(c)    Code Section 409A. The Committee in its sole discretion may accelerate or
delay the distribution of any payment under this Agreement to the extent allowed
or required under Code Section 409A. Payment of amounts under this Agreement are
intended to comply with the requirements of Code Section 409A and this Agreement
shall in all respects be administered and construed to give effect to such
intent.


11.    Taxes. The Team Member acknowledges that (a) the ultimate liability for
any and all income tax, social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”) legally due by him or her is
and remains the Team Member’s responsibility and may exceed the amount actually
withheld by the Company and/or the Service Recipient and (b) the Company and/or
the Service Recipient or a former Service Recipient, as applicable, (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PBRSUs, including, but not limited to, the
grant, vesting and/or conversion of the PBRSUs and issuance of Shares; (ii) do
not commit and are under no obligation to structure the terms of the grant or
any aspect of the PBRSUs to reduce or eliminate the Team Member’s liability for
Tax-Related Items; (iii) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction if the Team Member has become subject to tax
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event; and (iv) may refuse to deliver the Shares to the Team
Member if he or she fails to comply with his or her obligations in connection
with the Tax-Related Items as provided in this Section.


The Team Member authorizes and consents to the Company and/or the Service
Recipient, or their respective agents, satisfying all applicable Tax-Related
Items which the Company reasonably determines are legally payable by him or her
by withholding from the Shares that would otherwise be delivered to the Team
Member the highest number of whole Shares that the Company determines has a
value less than or equal to the aggregate applicable Tax-Related Items. In lieu
thereof, the Team Member may elect at the time of conversion of the PBRSUs such
other then-permitted method or combination of methods established by the Company
and/or the Service Recipient to satisfy the Team Member’s Tax-Related Items.




4.

--------------------------------------------------------------------------------




12.    Limitations on Transfer. The Award shall not be sold, assigned,
transferred, exchanged or encumbered by the Team Member other than pursuant to
the terms of the Plan.


13.    Recoupment Provision. In the event of a restatement of the Company’s
consolidated financial statements that is caused, in whole or in part, by the
intentional misconduct of the Team Member, the Company may take one or more of
the following actions with respect to the Award, as determined by the Human
Resources & Compensation Committee of the Board (the “Compensation Committee”)
in its sole discretion, and the Team Member shall be bound by such
determination:


(a)    cancel all or a portion of the PBRSUs, whether vested or unvested,
including any dividend equivalents related to the Award; and


(b)    require repayment of all or any portion of the amounts realized or
received by the Team Member resulting from the conversion of PBRSUs to Shares or
the sale of Shares related to the Award.


The term “restatement” shall mean the result of revising financial statements
previously filed with the Securities and Exchange Commission to reflect the
correction of an error. The term “intentional misconduct” shall be limited to
conduct that the Human Resources & Compensation Committee determines indicates
intent to mislead management, the Board, or the Company’s shareholders, but
shall not include good faith errors in judgment made by the Team Member.


The Team Member agrees that the Company may setoff any amounts it is entitled to
recover under this Section against any amounts owed by the Company to the Team
Member under any of the Company’s deferred compensation plans to the extent
permitted under Code Section 409A. The Team Member further agrees that the terms
of this Section shall survive the Team Member’s termination of Service and any
conversion of the Award into Shares. This Section 13 shall not apply, and no
amounts may be recovered hereunder, following a Change in Control.


14.    No Employment Rights. Nothing in this Agreement, the Plan or the Award
Letter shall confer upon the Team Member any right to continued Service with the
Company or any Subsidiary, as applicable, nor shall it interfere with or limit
in any way any right of the Company or any Subsidiary, as applicable, to
terminate the Team Member’s Service at any time with or without Cause or change
the Team Member’s compensation, other benefits, job responsibilities or title
provided in compliance with applicable local laws and permitted under the terms
of the Team Member’s Service contract, if any.


(a)    The Team Member’s rights to vest in the PBRSUs or receive Shares after
termination of Service shall be determined pursuant to Sections 3 through 10.
Those rights and the Team Member’s date of termination of Service will not be
extended by any notice period mandated under local law (e.g., active service
would not include a period of “garden leave” or similar notice period pursuant
to local law).




5.

--------------------------------------------------------------------------------




(b)    This Agreement, the Plan and the Award Letter are separate from, and
shall not form, any part of the contract of Service of the Team Member, or
affect any of the rights and obligations arising from the Service relationship
between the Team Member and the Company and/or the Service Recipient.


(c)    No Service Provider has a right to participate in the Plan. All decisions
with respect to future grants, if any, shall be at the sole discretion of the
Company and/or the Service Recipient.


(d)    The Team Member will have no claim or right of action in respect of any
decision, omission or discretion which may operate to the disadvantage of the
Team Member.


15.    Nature of Grant. In accepting the grant, the Team Member acknowledges,
understands, and agrees that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement,
and any such modification, amendment, suspension or termination will not
constitute a constructive or wrongful dismissal;


(b)    the PBRSUs are extraordinary items and are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or welfare or retirement
benefits or similar payments;


(c)    in no event should the PBRSUs be considered as compensation for, or
relating in any way to, past services for the Company or the Service Recipient,
nor are the PBRSUs or the underlying Shares intended to replace any pension
rights or compensation;


(d)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(e)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Team Member’s participation
in the Plan or the PBRSUs;


(f)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the PBRSUs resulting from termination of the Team Member’s Service
(for any reason whatsoever and whether or not in breach of local labor laws),
and in consideration of the grant of the PBRSUs to which the Team Member is
otherwise not entitled, the Team Member irrevocably (i) agrees never to
institute any such claim against the Company or the Service Recipient, (ii)
waives the Team Member’s ability, if any, to bring any such claim, and (iii)
releases the Company and the Service Recipient from any such claim. If,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Team Member shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claims; and




6.

--------------------------------------------------------------------------------




(g)    the Team Member is hereby advised to consult with personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to the PBRSUs or the Plan.


16.    Governing Law; Venue; Jurisdiction; Severability. To the extent that
federal laws do not otherwise control, this Agreement, the Award Letter, the
Plan and all determinations made and actions taken pursuant to the Plan shall be
governed by the laws of the State of Minnesota without regard to its
conflicts-of-law principles and shall be construed accordingly. The exclusive
forum and venue for any legal action arising out of or related to this Agreement
shall be the United States District Court for the District of Minnesota, and the
parties submit to the personal jurisdiction of that court. If neither subject
matter nor diversity jurisdiction exists in the United States District Court for
the District of Minnesota, then the exclusive forum and venue for any such
action shall be the courts of the State of Minnesota located in Hennepin County,
and the Team Member, as a condition of this Agreement, consents to the personal
jurisdiction of that court. If any provision of this Agreement, the Award Letter
or the Plan shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Agreement, the Award
Letter or the Plan, and the Agreement, the Award Letter and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.


17.    Currencies and Dates. Unless otherwise stated, all dollars specified in
this Agreement and the Award Letter shall be in U.S. dollars and all dates
specified in this Agreement shall be U.S. dates.


18.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Team Member’s participation in the Plan, on the
PBRSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Team Member to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


19.    Plan and Award Letter Incorporated by Reference; Electronic Delivery. The
Plan, as hereafter amended from time to time, and the Award Letter shall be
deemed to be incorporated into this Agreement and are integral parts hereof. In
the event there is any inconsistency between the provisions of this Agreement
and the Plan, the provisions of the Plan shall govern. The Company or a third
party designated by the Company may deliver to the Team Member by electronic
means any documents related to his or her participation in the Plan. The Team
Member acknowledges receipt of a copy of the Plan and the Award Letter.  


[End of Agreement]


7.